     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 1 of 21 Page ID #:977



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     KATHERINE A. RYKKEN (Cal. Bar No. 267196)
 4   Assistant United States Attorney
     Major Frauds Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorneys
 6   Public Corruption and Civil Rights Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-0647
          Facsimile: (213) 894-0141
 9        E-mail:    katherine.rykken@usdoj.gov
                     veronica.dragalin@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO

15              Plaintiff,                    GOVERNMENT’S MOTION IN LIMINE TO
                                              ADMIT DEFENDANT STATEMENTS;
16                    v.                      EXHIBITS

17   CARLOS MIGUEL FERNANDEZ, et al.,         Hearing Date: November 4, 2019
                                              Location:     Courtroom of the
18              Defendants.                                 Hon. S. James Otero

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys KATHERINE A. RYKKEN
23   and VERONICA DRAGALIN, hereby files its motion in limine to admit
24   defendant statements.
25   //
26   //
27   //
28   //
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 2 of 21 Page ID #:978



 1         This Motion is based upon the attached memorandum of points and

 2   authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4    Dated: October 22, 2019              Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9
                                           KATHERINE A. RYKKEN
10                                         VERONICA DRAGALIN
                                           Assistant United States Attorney
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 3 of 21 Page ID #:979



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                 PAGE

 3

 4   I.    INTRODUCTION...................................................1

 5   II.   FACTUAL BACKGROUND.............................................1

 6   III. ARGUMENT.......................................................4

 7         A.    Legal Standards...........................................4

 8         B.    Fernandez’s Statements in Instagram Records...............5

 9               1.    The statements are not admitted for the truth of
                       the matter asserted..................................6
10
                 2.    The statements are admissible against Fernandez
11                     as statements by a party-opponent....................7

12               3.    The statements are admissible against Arao as co-
                       conspirator statements...............................8
13
                 4.    The statements are not unduly prejudicial...........10
14
           C.    Arao’s Statements in Instagram Records...................10
15
           D.    Fernandez’s Statements in E-mail Records.................11
16
           E.    Fernandez’s Statements in Text Messages..................12
17
           F.    Defendants’ Recorded Statements to Agents................12
18
                 1.    The statements are admissible against each
19                     defendant as statements by a party-opponent.........13

20               2.    The statements do not present a Bruton issue........13
21   IV.   CONCLUSION....................................................15

22

23

24

25

26

27

28

                                             i
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 4 of 21 Page ID #:980



 1                                TABLE OF AUTHORITIES
 2   DESCRIPTION                                                              PAGE(S)

 3   Cases
 4   Bourjaily v. United States,
          483 U.S. 171 (1987)......................................... 5, 8
 5
     Bruton v. United States,
 6
          391 U.S. 123 (1968)............................................ 5
 7
     Crawford v. Washington,
 8        541 U.S. 36 (2004)............................................. 4

 9   Garlington v. O’Leary,
          879 F.2d 277 (7th Cir. 1989)................................... 9
10
     Nelson v. O’Neil,
11        402 U.S. 622 (1971)........................................ 6, 15
12
     Old Chief v. United States,
13        519 U.S. 172 (1997)........................................... 10

14   Richardson v. Marsh,
          481 U.S. 200 (1987)....................................... 13, 14
15
     Sendejas v. United States,
16        428 F.2d 1040 (9th Cir. 1970).................................. 8
17   United States v. Allen,
          425 F.3d 1231 (9th Cir. 2005).................................. 9
18

19   United States v. Bailleaux,
          685 F.2d 1105 (9th Cir. 1982)................................. 10
20
     United States v. Bowman,
21        215 F.3d 951 (9th Cir. 2000)................................... 8

22   United States v. DeCinces,
          808 F.3d 785 (9th Cir. 2015).................................. 10
23
     United States v. Echeverry,
24
          759 F.2d 1451 (9th Cir. 1985).................................. 6
25
     United States v. Hernandez-Orellana,
26        539 F.3d 994 (9th Cir. 2008).................................. 14

27   United States v. Kirk,
          844 F.2d 660 (9th Cir. 1988)................................ 6, 7
28

                                            ii
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 5 of 21 Page ID #:981



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2   DESCRIPTION                                                                 PAGE

 3   United States v. Lloyd,
          807 F.3d 1128 (9th Cir. 2015).................................. 8
 4
     United States v. McCown,
 5        711 F.2d 1441 (9th Cir. 1983).................................. 9
 6
     United States v. Meyers,
 7        847 F.2d 1408 (9th Cir. 1988).................................. 5

 8   United States v. Mitchell,
          502 F.3d 931 (9th Cir. 2007)................................... 5
 9
     United States v. O’Connor,
10        737 F.2d 814 (9th Cir. 1984).................................. 14
11   United States v. Olano,
12        62 F.3d 1180 (9th Cir. 1995).................................. 14

13   United States v. Powell,
          469 U.S. 57 (1987)............................................ 14
14
     United States v. Sauza-Martinez,
15        217 F.3d 754 (9th Cir. 2000).................................. 13
16   United States v. Schmit,
          881 F.2d 608 (9th Cir. 1989)................................... 9
17
     United States v. Valerio,
18
          441 F.3d 837 (9th Cir. 2006)................................... 7
19
     United States v. Wright,
20        742 F.2d 1215 (9th Cir. 1984)................................. 14

21   United States v. Zavala-Serra,
          853 F.2d 1512 (9th Cir. 1988)............................... 8, 9
22
     Statutes
23
     18 U.S.C. § 371..................................................... 1
24

25   18 U.S.C. § 922(a)(1)(A)............................................ 1

26   18 U.S.C. § 922(d)(1)............................................... 2

27   18 U.S.C. § 924(a)(1)(A)............................................ 2

28

                                            iii
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 6 of 21 Page ID #:982



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2   DESCRIPTION                                                                 PAGE

 3   Rules
 4   Fed. R. Evid. 801(c)............................................. 4, 7
 5   Fed. R. Evid. 801(d)(2)(A).......................................... 4
 6   Fed. R. Evid. 801(d)(2)(E)....................................... 4, 9
 7   Fed. R. Evid. 1006.................................................. 5
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            iv
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 7 of 21 Page ID #:983



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendants Carlos Miguel Fernandez (“Fernandez”) and Edward Arao

 4   (“Arao”), police officers charged with illegally dealing in firearms,

 5   are proceeding to trial on November 12, 2019.          Using their law

 6   enforcement status, Fernandez and Arao were able to purchase a high

 7   volume of “off-Roster” firearms that were unavailable to the general

 8   public in California.      They then repeatedly resold those firearms,

 9   often coordinating with each other.        Neither Fernandez nor Arao had a

10   license to deal in firearms.

11         At trial, the government intends to introduce five types of

12   statements by defendants Fernandez and Arao: (1) Fernandez statements

13   in Instagram records; (2) Arao’s statements in Instagram records; (3)

14   Fernandez’s statements in his own email records; (4) Fernandez’s

15   statements in text messages; and (5) Fernandez and Arao’s recorded

16   statements to agents in voluntary interviews.          For the reasons set

17   forth below, these statements are admissible at trial.

18   II.   FACTUAL BACKGROUND
19         Fernandez and Arao are charged in the first superseding

20   indictment with conspiracy to deal in firearms in violation of 18

21   U.S.C. § 371, and separate substantive counts of dealing in firearms

22   without a license, in violation of 18 U.S.C. § 922(a)(1)(A).

23   Fernandez is also charged in a second conspiracy,1 disposing of

24   firearms to a person he had reasonable cause to believe was

25

26
           1Count Four charges this second conspiracy. Fernandez is
27   charged along with three other co-defendants, all of whom have signed
     plea agreements and will not proceed to trial: Oscar Morales Camacho,
28   Sr. (“Camacho Sr.”), Oscar Maravilla Camacho Jr. (“Camacho Jr.”), and
     Rafael Ruben Camacho Maravilla (“Camacho Maravilla”).
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 8 of 21 Page ID #:984



 1   prohibited from purchasing firearms, and separate substantive

 2   violations of 18 U.S.C. § 922(d)(1).        Lastly, because Fernandez also

 3   aided and abetted other co-defendants in making false statements in

 4   connection with their firearms purchases, he is charged with

 5   substantive violations of 18 U.S.C. § 924(a)(1)(A).

 6         At trial, the government will prove that Fernandez and Arao

 7   worked together to illegally deal in firearms without a license.

 8   Often in concert with one another, Fernandez and Arao used their

 9   respective Instagram accounts, @the38superman and

10   @ronintacticalgroup, to market, advertise, and repeatedly sell

11   firearms.    The government seeks to admit Instagram records showing

12   the posts made by Fernandez on his Instagram account @the38superman.2

13   Fernandez also used Instagram’s “direct messaging” feature to

14   negotiate prices and arrange firearms transactions with prospective

15   buyers.    The government seeks to introduce certain direct message

16   conversations, namely, the conversations quoted in the indictment, as

17   well as additional similar conversations produced in discovery.3

18   Attached hereto as Exhibit A is a sample of Instagram direct message

19   conversations quoted in the indictment that the government seeks to

20   admit at trial.     The government reserves the right to introduce

21

22

23         2These records were produced at USAO_0013729 to USAO_0013861
     (screenshots of 133 Instagram posts between September 26, 2015 and
24   June 28, 2017), USAO_0006462 to USAO_0006728 (Instagram business
     records produced for posts between September 16, 2015 and August 18,
25   2018); USAO_020173 to USAO_020488 (translation of Instagram business
     records).
26
          3 These records were produced at USAO_0006728 to USAO_0008210

27   (Instagram business records produced for direct message conversations
     between February 8, 2016 and August 18, 2017); USAO_020489 to
28   USAO_024856 (translation of Instagram business records).

                                             2
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 9 of 21 Page ID #:985



 1   additional similar direct message conversations produced in

 2   discovery.

 3         The government also seeks to admit Instagram records showing

 4   posts made by Arao on his Instagram account @ronintacticalgroup.4

 5   The posts from both Instagram accounts include photographs, dates of

 6   the post, the accountholder’s comments on posts, and comments made by

 7   third parties.

 8         Fernandez also used an e-mail account that was linked to his

 9   @the38superman Instagram account, La_Fusca_1911@hotmail.com, to

10   similarly market, advertise, purchase, and sell firearms without a

11   license.    The government seeks to introduce e-mails produced in

12   discovery,5 which demonstrate how Fernandez marketed, advertised,

13   purchased, and sold firearms during the course of the conspiracy and

14   while dealing firearms without a license.

15         In addition, Fernandez used his phone to engage in text message

16   conversations with a prospective buyer, co-defendant Camacho Jr., who

17   Fernandez had reasonable cause to believe was prohibited from

18   purchasing firearms.      The government obtained a copy of these text

19   messages through a federal search warrant for Camacho Jr.’s cell

20   phones.    The government seeks to introduce text message conversations

21   between Fernandez and Camacho Jr., which are relevant to the

22   conspiracy charged in Count Four and the substantive counts charged

23

24

25

26         4These records were produced at USAO_0013925 to USAO_0013951
     (screenshots of 25 posts made by @ronintacticalgroup from September
27   28, 2015 to May 27, 2015).
          5 These records were produced at USAO_019349 to USAO_020160.
28

                                             3
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 10 of 21 Page ID #:986



 1    in Counts Five through Ten.6      Attached hereto as Exhibit B is a

 2    sample text message conversation quoted in the indictment that the

 3    government seeks to admit at trial.

 4         Lastly, both Fernandez and Arao were voluntarily interviewed by

 5    the ATF case agents in this case.       The interviews were audio recorded

 6    and produced in discovery, along with transcripts.7          Attached hereto

 7    as Exhibit C are the excerpts the government intends to introduce

 8    from Fernandez’s interview.      Attached hereto as Exhibit D are the

 9    excerpts the government intends to introduce from Arao’s interview.

10    III. ARGUMENT
11         A.    Legal Framework Governing Out of Court Statements
12         Hearsay is an out of court statement that a party offers in

13    evidence to prove the truth of the matter asserted in that statement.

14    Fed. R. Evid. 801(c).

15         Statements by a party opponent when offered against that party

16    are excluded from the hearsay definition.         Fed. R. Evid.

17    801(d)(2)(A).    Similarly, declarations by one co-conspirator during

18    the course of, and in furtherance of, a conspiracy may be used

19    against another conspirator because such declarations are not

20    hearsay.   Fed. R. Evid. 801(d)(2)(E).       Statements made in furtherance

21    of a conspiracy are not “testimonial” and, consequently, do not

22
           6 The text message conversations to be introduced were
23    summarized and produced in Report of Investigation 37, produced at
      USAO_025203 to USAO_025235.
24
           7 The recordings and transcripts of the recordings have been
25    produced in discovery at USAO_025040 to USAO_025113 (Arao statement)
      and USAO_032742 to USAO_032798 (Fernandez statement). The government
26    recognizes that the audio recordings of these clips, as they are in
      English, will be the actual exhibit introduced at trial. The
27    transcripts attached here accurately reflect the audio recordings of
      the statements and are included for the Court’s convenience. The
28    government also intends for the transcripts to be used during trial
      as a demonstrative aid when listening to the recordings.
                                         4
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 11 of 21 Page ID #:987



 1    violate the Confrontation Clause.       Crawford v. Washington, 541 U.S.

 2    36, 56 (2004).    Accordingly, the admission of co-conspirator

 3    statements pursuant to Fed. R. Evid. 801(d)(2)(E) requires only a

 4    foundation that: (1) the declaration was made during the life of the

 5    conspiracy; (2) it was made in furtherance of the conspiracy; and (3)

 6    there is, including the co-conspirator’s declaration itself,

 7    sufficient proof of the existence of the conspiracy and of the

 8    defendant’s connection to it.       See Bourjaily v. United States, 483

 9    U.S. 171, 173, 181 (1987).

10         Under Bruton v. United States, 391 U.S. 123 (1968) and its

11    progeny, the admission of a testimonial statement made by “a non-

12    testifying codefendant violates the Confrontation Clause when that

13    statement facially, expressly, clearly, or powerfully implicates the

14    defendant.”     United States v. Mitchell, 502 F.3d 931, 965 (9th Cir.

15    2007) (citation omitted).

16         B.    Fernandez’s Own Statements in Instagram Account
                 @the38superman
17
                 1.     The Instagram Records are Admissible as Business
18                      Records

19         The government intends to introduce Instagram records for the

20    account “@the38superman,” which the government will establish was

21    created and used by defendant Fernandez.         The Instagram records

22    include posts made by Fernandez on his @the38superman Instagram

23    account and show the photograph posted, the date of the post, the

24    accompanying comment by @the38superman, and any comments by third

25    parties.   The Instagram records also include private direct message

26

27

28

                                              5
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 12 of 21 Page ID #:988



 1    conversations between @the38superman (i.e., Fernandez) and various

 2    third parties.8

 3         These Instagram records are admissible as business records under

 4    Federal Rule of Evidence 803(6) and 902(11), pursuant to the

 5    declaration of the custodian of records produced in discovery

 6    (USAO_031845).    The statements contained within the Instagram

 7    records, including both comments on posts and private direct messages

 8    between Fernandez and third parties, are also admissible for the

 9    reasons set forth below.

10               2.     The Instagram Record Statements Are Not Hearsay
                        Because They Are Not Admitted for the Truth of the
11                      Matter Asserted

12         Out of court statements do not qualify as hearsay when they “are

13    not offered for the truth of the matter asserted, but were admitted

14    to establish that the statement was made or to demonstrate the effect

15    the statement had on the hearer.”       United States v. Kirk, 844 F.2d

16    660, 663 (9th Cir.), cert. denied, 488 U.S. 890 (1988).           Likewise,

17    out of court statements are not hearsay if they “were not offered for

18    the truth of the matter asserted but as necessary background

19    information.”     United States v. Echeverry, 759 F.2d 1451, 1457 (9th

20    Cir. 1985).

21

22
           8 The direct message conversations will be offered at trial as
23    summary charts because the underlying Instagram records are
      voluminous, admissible, and have already been produced. See Fed. R.
24    Evid. 1006; United States v. Meyers, 847 F.2d 1408, 1411-12 (9th Cir.
      1988). These records were produced at USAO_0006728 to USAO_0008210
25    (Instagram business records produced for direct message conversations
      between February 8, 2016 and August 18, 2017); USAO_020489 to
26    USAO_024856 (translation of Instagram business records). The
      government will also concurrently file a separate Motion in Limine to
27    Admit Firearms Records that discusses summary charts at length. On
      the basis set forth in that Motion at Section III.C, the government
28    will also move to admit the summary charts of the direct messages
      discussed here
                                         6
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 13 of 21 Page ID #:989



 1         For example, in Kirk, “statements of salespersons

 2    misrepresenting the program were admissible to prove that the

 3    misrepresentations were made, not to prove the truth of what the

 4    salespersons stated.”     844 F.2d 660, 663.      Here too, the government

 5    will offer statements made by Fernandez to prove that Fernandez made

 6    certain representations to potential firearms purchasers, not to

 7    prove the truth of what Fernandez stated.         For example, Overt Act No.

 8    10 in Count One quotes an Instagram conversation in which an

 9    individual asked: “How do crooks get a firearm?”          Fernandez

10    responded: “You get a parent, girlfriend, or anyone that can go.”

11    The government does not seek to establish that this method of

12    acquiring a firearm is accurate or truthful but only that Fernandez

13    made the statement.     These, the other statements quoted in Count One,

14    and other Instagram posts and conversations are not hearsay because

15    they are not offered to prove the truth of the matter asserted, but

16    simply to prove that the statements were made.

17               3.     The Instagram Record Statements Are Admissible Against
                        Fernandez as Statements by a Party-Opponent
18

19         Fernandez’s statements in Instagram posts and messages are not

20    hearsay for the additional reason that they are statements by a

21    party-opponent, admissible against Fernandez under Rule 801(d)(2)(A).

22    See United States v. Valerio, 441 F.3d 837, 844 (9th Cir. 2006).                The

23    government can admit statements that provide context to defendant’s

24    statements, including the responses to Fernandez’s Instagram

25    messages, as such statements are not being admitted for the truth of

26    the matter asserted but rather to provide context for the defendant’s

27    statements.     Fed. R. Evid. 801(c); see also United States v. Valerio,

28

                                              7
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 14 of 21 Page ID #:990



 1    441 F.3d 837, 844 (9th Cir. 2006) (informant’s statements on a

 2    recording are admissible to give context to defendant’s statements).

 3               4.    The Instagram Record Statements Are Admissible as Co-
                       Conspirator Statements
 4

 5         If this Court were to find that the Instagram posts and direct

 6    messages from Fernandez’s @the38superman account constitute hearsay

 7    and were not admissible against Arao on that basis, such statements

 8    are otherwise admissible against Arao as co-conspirator statements.

 9    “Under Rule 801(d)(2)(E), the statement of a co-conspirator is

10    admissible against the defendant if the government shows by a

11    preponderance of the evidence that a conspiracy existed at the time

12    the statement was made; the defendant had knowledge of, and

13    participated in, the conspiracy; and the statement was made in

14    furtherance of the conspiracy.”       United States v. Bowman, 215 F.3d

15    951, 960-61 (9th Cir. 2000) (citing Bourjaily v. United States, 483

16    U.S. 171, 175 (1987)).

17         That Arao did not create posts for @the38superman account or

18    personally participate in the direct message conversations is of no

19    consequence.    The defendant need not be present at the time the co-

20    conspirator made the statement.       Sendejas v. United States, 428 F.2d

21    1040, 1045 (9th Cir. 1970) (“It is well settled that a conversation

22    between two co-conspirators which takes place out of the presence of

23    a third co-conspirator is admissible into evidence against the third

24    co-conspirator.”).     Moreover, co-conspirator statements need not be

25    made to another member of the conspiracy in order to be admissible

26    under Federal Rule 801(d)(2)(E).       See United States v. Zavala-Serra,

27    853 F.2d 1512, 1516 (9th Cir. 1988).        Co-conspirator statements are

28    admissible when made to third parties, such as government informants

                                              8
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 15 of 21 Page ID #:991



 1    and undercover agents.      Id.; United States v. Lloyd, 807 F.3d 1128,

 2    1160-61 (9th Cir. 2015) (“It is not necessary that the statement be

 3    made to another member of the conspiracy for it to come under [R]ule

 4    801(d)(2)(E).”).

 5         Likewise, and as discussed in the context of the government’s

 6    Opposition to defendant Arao’s Motion to Dismiss and Motion to Sever

 7    (Dkt. 179 at 4-8), the fact that Fernandez’s statements implicate

 8    other potential federal crimes is of no legal consequence to Arao.

 9    So long as a co-conspirator statement was made in furtherance of the

10    conspiracy to deal in firearms without a license, it is admissible.

11    See Fed. R. Evid. 801(d)(2)(E); United States v. Schmit, 881 F.2d

12    608, 612 (9th Cir. 1989).      In fact, the co-conspirator statement need

13    not have been made exclusively, or even primarily, to further the

14    conspiracy.    Garlington v. O’Leary, 879 F.2d 277, 284 (7th Cir.

15    1989).   Statements made with the intent to further the conspiracy are

16    admissible, whether or not they actually result in any benefit to the

17    conspiracy.    Schmit, 881 F.2d at 612; United States v. Zavala-Serra,

18    853 F.2d 1512, 1516 (9th Cir. 1988).        Here, the Instagram statements

19    were made to further the conspiracy to illegally deal in firearms

20    because the statements demonstrate that Fernandez advertised and

21    negotiated the repeated sale of firearms through his Instagram

22    account.

23         The admission of Arao or Fernandez’s statements in the Instagram

24    records against the other does not present any Bruton issues at

25    trial.   While “Bruton precludes the admission of a defendant’s

26    confession implicating a co-defendant during a joint trial . . . a

27    statement made by a co-conspirator during and in furtherance of the

28    conspiracy [is] not barred by Bruton.”        United States v. Allen, 425

                                              9
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 16 of 21 Page ID #:992



 1    F.3d 1231, 1235 n.5 (9th Cir. 2005) (internal citation omitted); see

 2    also United States v. McCown, 711 F.2d 1441, 1448 (9th Cir. 1983)

 3    (finding Bruton inapplicable to statements made by a co-conspirator

 4    in furtherance of a conspiracy).

 5                5.   The Instagram Record Statements Are Not Unduly
                       Prejudicial
 6

 7         The Instagram posts and direct messages are highly probative of

 8    the conspiracy to deal in firearms without a license and are not

 9    unduly prejudicial.     United States v. DeCinces, 808 F.3d 785, 791-92

10    (9th Cir. 2015).     Indeed, none of the messages are likely to “lure

11    the factfinder into declaring guilt on a ground different from proof

12    specific to the offense charged.”       Old Chief v. United States, 519

13    U.S. 172, 180 (1997) (“‘Unfair prejudice’ within its context means an

14    undue tendency to suggest decision on an improper basis, commonly,

15    though not necessarily, an emotional one.”) (quoting Advisory

16    Committee’s Notes on Fed. R. Evid. 403).         Nor are any of the messages

17    likely to “provoke an emotional response in the jury” that would

18    distract from, rather than support, their “judgment as to

19    [defendant’s] guilt or innocence of the crime charged.”           United

20    States v. Bailleaux, 685 F.2d 1105, 1111 (9th Cir. 1982).           The

21    Instagram statements and direct messages are simply one of the means

22    by which Fernandez and Arao conducted business, thus constituting

23    proof that each in fact engaged in the business of dealing in

24    firearms.

25         C.     Arao’s Statements in Instagram Records
26         Similarly, the government intends to introduce Instagram records

27    for the account “@ronintacticalgroup,” which the government will

28    establish was created and used by defendant Arao.          These Instagram

                                             10
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 17 of 21 Page ID #:993



 1    records are admissible for the reasons set forth above in Section

 2    III.B.    The statements will not be introduced for the truth of the

 3    matter asserted, but only to prove that the statement were made

 4    (i.e., that Arao repeatedly advertised firearms for sale, often in

 5    conjunction with Fernandez).       If this Court were to find that the

 6    statements are hearsay, the statements are admissible against Arao as

 7    statements of a party-opponent, and against Fernandez as co-

 8    conspirator statements.      For example, as described in Overt Act 60 of

 9    the First Superseding Indictment, Fernandez commented on the photo of

10    the Colt .38 Super pistol posted to @ronintacticalgroup, stating

11    “this pistoldnis [sic] available here in California!           DM if

12    interested.”    Arao’s posts to @ronintacticalgroup also show that Arao

13    and Fernandez co-advertised and co-marketed firearms.           Fernandez then

14    used Arao’s FFL, Ronin Tactical, to execute many of the charged

15    firearms transactions.      For the reasons set forth above, the

16    Instagram records are not unduly prejudicial but instead constitute

17    proof of that the defendants were engaged in the routine

18    communications necessary to engaging in the business of dealing in

19    firearms.

20         D.     Fernandez’s Statements in E-mail Records
21         The government intends to introduce e-mail records for the

22    account “La_fusca_1911@hotmail.com,” which the government will

23    establish was created and used by defendant Fernandez.           The e-mail

24    records are admissible as business records under Federal Rule of

25    Evidence 803(6) and 902(11), pursuant to the declaration of the

26    custodian of records produced in discovery (USAO_020161).           The

27    statements contained within the e-mail records are also admissible

28    for the reasons set forth above.

                                             11
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 18 of 21 Page ID #:994



 1         The same rationale that applies to the statements in the

 2    Instagram records applies to the e-mail records.          The statements will

 3    not be introduced for the truth of the matter asserted, but simply to

 4    prove that the statements were made (i.e., that Fernandez repeatedly

 5    advertised and negotiated the sale of firearms through his e-mail

 6    account).    Even if this Court were to find that the statements are

 7    hearsay, the statements are admissible against Fernandez as

 8    statements of a party-opponent.       The statements are admissible

 9    against Arao as co-conspirator statements.         And lastly, for the

10    reasons set forth above, the e-mail records are not unduly

11    prejudicial.

12         E.      Fernandez’s Statements in Text Messages
13         The government intends to introduce text message conversations

14    between Fernandez and co-conspirator Camacho Jr., in the form of text

15    messages and WhatsApp messages seized from Camacho Jr.’s phone

16    pursuant to a federal search warrant.        These statements are

17    admissible against Fernandez in the government’s case-in-chief as a

18    statement of a party-opponent pursuant to Federal Rule of Evidence

19    801(d)(2).    Camacho Jr.’s statements are admissible to provide

20    context for Fernandez’s statements, and as co-conspirator statements

21    in furtherance of the conspiracy charged in Count Four, pursuant to

22    Federal Rule of Evidence 801(d)(2)(E).        These text message

23    conversations are not admissible against Arao, however, who is not

24    charged in Count Four of the indictment.         The government would

25    therefore request a limiting instruction to that effect at trial.

26         F.      Defendants’ Recorded Statements to Agents
27         Fernandez participated in a voluntary audio-recorded interview

28    with the two case agents in his home on September 13, 2017.            Arao

                                             12
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 19 of 21 Page ID #:995



 1    participated in a voluntary interview with the two case agents on

 2    September 25, 2017, which was also audio recorded.          The government

 3    intends to introduce excerpts of the defendants’ respective

 4    interviews.

 5                1.   The Statements Are Admissible Against Each Defendant
                       as Statements of a Party-Opponent
 6
           Fernandez’s recorded statements to agents are admissible against
 7
      Fernandez in the government’s case-in-chief as a statement of a
 8
      party-opponent pursuant to Federal Rule of Evidence 801(d)(2), but
 9
      they are not admissible against Arao.        The government would ask the
10
      Court to give a limiting instruction to this effect.           See Richardson
11
      v. Marsh, 481 U.S. 200, 206-07 (1987); United States v. Sauza-
12
      Martinez, 217 F.3d 754, 760 (9th Cir. 2000).         Similarly, the
13
      government would ask for the same limiting instruction as to Arao’s
14
      recorded statements to agents, which are admissible against Arao but
15
      not against Fernandez.
16
                  2.   The Statements Do Not Present a Bruton Issue
17
           In his interview, Fernandez refers to “we” but does not identify
18
      Arao by name.    For example, Fernandez said the following:
19
                 “We, we went – we actually went to the, we went a
20                couple times to the, to the... to the gun show.”

21               “[W]e had to set up a booth when we did it.”         (Exhibit
                  C)
22
      Arao made similar statements, for example:
23
                 “So, I was like, ‘Well, maybe that’s something where
24                we can make more money instead of doing that’s like
                  selling less but making more.’ So, um, we ended up,
25                uh, going to a few gun shows. And then, it worked out
                  pretty good. And we’re doing, you know, a gun here
26                and a gun there. But it wasn’t uh, I mean, the money,
                  money-wise, it was a lot better than making thirty
27                dollars.”

28

                                             13
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 20 of 21 Page ID #:996



 1                “We were making three hundred, four hundred dollars
                   depending on if we’re able to sell a gun out.”
 2
                  “Sometimes you get lucky, you know? You get — we’d be
 3                 able to get a thousand dollars here or there. But it
                   wasn’t like we were making — it was, it was nothing to
 4                 where we could retire from. You know?” (Exhibit D)

 5         These vague references to “we” do not meet the Bruton standard.

 6    Bruton only is applicable when the statements are “powerfully

 7    incriminating” or have a “devastating” impact.          See, e.g., United

 8    States v. Olano, 62 F.3d 1180, 1195-96 (9th Cir. 1995) (“None of the

 9    codefendants’ statements incriminated Olano on their face.            Unlike

10    the full-blown confession that was the subject of Bruton, the grand

11    jury and deposition testimony of [the co-defendants] that was read to

12    the jury plainly did not have a sufficiently ‘devastating’ or

13    ‘powerful’ inculpatory impact to be incriminatory on its face.”

14    (quoting United States v. Wright, 742 F.2d 1215, 1223 (9th Cir.

15    1984)); Wright, 742 F.2d at 1223 (holding that letter did not violate

16    Bruton because it was not “powerfully incriminating”), overruled on

17    other grounds by United States v. Powell, 469 U.S. 57 (1987); United

18    States v. O’Connor, 737 F.2d 814, 820 (9th Cir. 1984) (holding that

19    conversation lacked “`powerfully incriminating’ or `devastating’

20    impact required for a Bruton violation”).

21         Even if defendants were able to identify statements that do

22    implicate Bruton, the statements do not have to be excluded as long

23    as the portions of the statements that implicate the co-defendant are

24    redacted to eliminate any reference - express or implied - to his

25    existence.    See Richardson, 481 U.S. at 211; see also United States

26    v. Hernandez-Orellana, 539 F.3d 994, 1001 (9th Cir. 2008)

27    (government’s redaction of references to co-defendant from

28    defendant’s statement cured any Sixth Amendment violations and

                                             14
     Case 2:18-cr-00121-PSG Document 185 Filed 10/22/19 Page 21 of 21 Page ID #:997



 1    negated need for severing co-defendant’s trial from defendant’s

 2    trial).9

 3    IV.   CONCLUSION
 4          For the foregoing reasons, the government respectfully requests

 5    that this Court grant the government’s motion in limine to admit

 6    these defendant statements.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          9If a defendant testifies, then the purported Bruton issue in
      this case would disappear because that defendant could be cross-
25    examined regarding any statements he makes while on the stand,
      particularly if they are inconsistent with prior statements he has
26    made. See Nelson v. O’Neil, 402 U.S. 622, 629-30 (1971) (“We
      conclude that where a codefendant takes the stand in his own defense,
27    denies making an alleged out-of-court statement implicating the
      defendant, and proceeds to testify favorably to the defendant
28    concerning the underlying facts, the defendant has been denied no
      rights protected by the Sixth and Fourteenth Amendments.”).
                                        15
